Opinion issued May 14, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00311-CR
                             NO. 01-19-00312-CR
                             NO. 01-19-00313-CR
                             NO. 01-19-00314-CR
                           ———————————
             IN RE CLAYTON TUTTLE BROTHERS, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

     Relator Clayton Tuttle Brothers has filed four pro se petitions for writ of

mandamus.1 We deny the petitions.



1
     The underlying cases are The State of Texas v. Clayton Tuttle Brothers, cause
     numbers 1487636, 1487637, 1487638, 1487639, pending in the 177th District Court
     of Harris County, Texas, the Honorable Robert Johnson presiding.
      Relator contends that the trial court abused its discretion in failing to rule on

his application for writ of habeas corpus for bail reduction and motion to withdraw

court order and dismiss the State’s ex parte motion for AIDS testing. But, relator

also acknowledges that he is represented by appointed counsel in the trial court.

Because relator is represented by counsel below and is not entitled to hybrid

representation, his pro se petitions present nothing for review. See In re Estrada, No.

01–18–00620–CR, 2018 WL 3625256, at *1 (Tex. App.—Houston [1st Dist.] July

31, 2018, orig. proceeding) (citing to Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995)).

      Accordingly, we deny the petitions.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                          2